         CASE 0:18-cv-01020-WMW-LIB Doc. 77 Filed 12/02/19 Page 1 of 20




                          UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA



Craig Casler, as Trustee for the Heirs and Case No.: 18-CV-1020 (WMW /LIB)
Next-of-Kin of Abby Rudolph, deceased,

             Plaintiff,
                                               Plaintiff's Memorandum of Law
vs.                                             in Opposition to Defendant's
                                              Motion to Exclude Expert Testimony
Clay County, Minnesota, et al.,

              Defendants.




                                     Introduction

       Plaintiff's expert witnesses were significantly and substantively involved
 in the preparation of their expert reports. The opinions in those reports were
 disclosed before the Court-ordered deadline, and Defendant was properly on
 notice of the substance of those opinions. The experts formulated their opinions
 using a reliable methodology, and those opinions will undoubtedly assist the
 jury in understanding the critical evidence in this case. Plaintiff's expert
 witnesses should not be excluded.
          CASE 0:18-cv-01020-WMW-LIB Doc. 77 Filed 12/02/19 Page 2 of 20




                           Factual & Procedural Background1

         On April 16, 2018, Plaintiff filed a Complaint alleging, among other things,
that Defendant Clay County, Minnesota ("Clay County") and its correctional
officers violated Abby Rudolph's constitutional right to adequate medical care
and her right to life. (ECF Doc. #1,   ,r,r 54-72.) Discovery commenced, and the
Court's Amended Scheduling Order provided that Plaintiff was to disclose the
identity of expert witnesses and provide reports by May 10, 2019. (ECF Doc. #39
at 5.)

    I.   Plaintiff provided expert reports detailing the opinions of its expert
         witnesses before the deadline set by the Amended Scheduling Order.

         On May 8, 2019, Plaintiff served upon counsel for Clay County reports
identifying three expert witnesses: Mary Ann Sens, M.D., Ph.D., Kathryn J. Wild,
RN, MP A, CCHP-RN, and Mark Leon Willenbring, M.D. (See Declaration of
Colin F. Peterson ("Peterson Dec."), Ex. A.) Dr. Sens, a pathologist, was disclosed
as an expert who would testify regarding the cause of Abby Rudolph's death.
(Declaration of Jason M. Hiveley ("Hiveley Dec."), Ex. 2.) Ms. Wild, a
correctional health nurse, was disclosed as an expert who would testify
regarding the conduct of the Clay County correctional officers and their
collaboration with the correctional nursing staff. (Id., Ex. 3.) Dr. Willenbring, an
addiction medicine specialist, was disclosed as an expert who would testify
regarding addiction medicine issues and explain to the jury why the correctional
officers' failure to involve a physician in Ms. Rudolph's care was a legal cause of
her death. (Id., Ex. 4.)

1     Detailed facts regarding Abby Rudolph's incarceration at Clay County Jail
are provided in Plaintiff's Opposition to Defendants' Motion for Summary
Judgment. To avoid redundancy, this Memorandum will focus only on the facts
most relevant to the Motion to Exclude Expert Testimony.
                                            2
        CASE 0:18-cv-01020-WMW-LIB Doc. 77 Filed 12/02/19 Page 3 of 20




       Each expert report was signed by the witnesses in front of a notary public.2
(See id., Ex. 2 at 8, Ex. 3 at 15, Ex. 4 at 13.) In so doing, the experts represented that
the report" accurately provides the substance of the facts and opinions to which I
will testify in this matter, as well as a summary of the grounds for each opinion."
(Id.) The reports also provided the following information, as required by Fed. R.
Civ. P. 26(a)(2)(B): the qualifications of the witnesses, a complete statement of all
opinions to be expressed, the bases and reasons for those opinions, and the
information that the witnesses considered in forming their opinions. (See id.,
Exs. 2-4.) The information disclosed in the reports was comprehensive, with the
documents comprising of 33, 83, and 73 paragraphs respectively. (See id.)

 II.   Plaintiff served written discovery responses that explicitly referred to
       the previously served expert disclosures.

       On July 12, 2019, Plaintiff served its Answers to Clay County's
Interrogatories to Plaintiff. (Peterson Dec., Ex B.) In response to multiple
Interrogatories, Plaintiff responded "[s]ee expert disclosures previously
provided" or "see expert disclosures." (Peterson Dec., Ex. C, at 4-6.)

III.   Three months after Plaintiff's expert reports were disclosed,
       Defendants-£ or the first time - claimed that the reports were deficient,
       and has maintained that position despite Plaintiff promptly curing the
       deficiencies.

       Defendants had a deadline of July 9, 2019 to serve their expert disclosures.
No disclosures were served. As a result, on August 9, 2019, Plaintiff's counsel
contacted counsel for Clay County to inquire when, it at all, expert reports would
be produced. (Hiveley Dec., Ex. 5 at 4.) Defense counsel replied that Clay County


2     The reports were also signed by Plaintiff's counsel, Colin F. Peterson, who
confirmed under oath that the opinions contained in the reports were opinions
that were held by the experts themselves. (Hiveley Dec., Exs. 2-4.)
                                             3
        CASE 0:18-cv-01020-WMW-LIB Doc. 77 Filed 12/02/19 Page 4 of 20




did not disclose any experts because it believed Plaintiff's reports were deficient
under Rule 26(a)(2). (Id. at 1-4.) Plaintiff's counsel responded that the reports
would be supplemented to address these alleged deficiencies (id. at 1), and the
expert reports were promptly supplemented on August 19, 2019. (Peterson Dec.,
Exs. D, E, & F.)

      The discovery cut-off was September 9, 2019. At no point during discovery
did defense counsel request to take the deposition of any of Plaintiff's expert
witnesses. Ten days after the discovery cut-off, however, defense counsel
emailed Plaintiff's counsel to re-assert the claim that Plaintiff's expert disclosures
were deficient, despite the August 19 supplementation. (Hiveley Dec., Ex. 6.)
Defense counsel further stated that he intended to bring a motion to exclude all
of Plaintiff's experts, but would alternatively propose discussing the matter with
the Court and request an extension of expert disclosure deadlines to allow
defense to disclose rebuttal experts. (Id.) Plaintiff's counsel inadvertently failed to
read this email as they were preparing for a trial that was set to begin in four
days. No attempts were made by defense counsel to follow up on the September
19, 2019 email.

       During a break in trial, Plaintiff's counsel reviewed his email inbox and
saw the September 19, 2019 email. Plaintiff's counsel responded, "I'm in the
middle of trial right now. You know our position on our expert disclosures, but
we agree to extend your expert disclosure deadlines to accommodate a response.
If you have time to draft a stipulation please send it over and we will review."
(Peterson Dec., Ex. G at 1-2.) Having not received any response, Plaintiff's
counsel followed up on the issue after trial was over. (Id. at 1.) Defense counsel
replied that the deadline to file non-dispositive motions had passed. (Id.) This
Motion followed two months later.

                                           4
          CASE 0:18-cv-01020-WMW-LIB Doc. 77 Filed 12/02/19 Page 5 of 20




                                       Argument

         Plaintiff disclosed the identity of its expert witnesses and provided
Defendants with a significant amount of detail regarding their opinions and the
bases for those opinions before the expert disclosure deadline. Each expert
substantially participated in the preparation of their reports and affirmatively
stated that the reports accurately reflected their opinions in this case. When
Defendants pointed out technical deficiencies in the reports regarding the
expert's compensation and previous testimony, Plaintiff immediately provided
this information. Had Defendants raised their objections promptly after being
served with the expert reports, this information would have been provided even
sooner. In any event, the late disclosure of the supplemental information did not
result in any significant prejudice. Defendants had a full and fair opportunity to
depose Plaintiff's experts or file a motion to extend their expert disclosure
deadlines. They chose not to.

         In addition to the discovery-based issues3, Defendants' Motion seeks to
exclude Plaintiff's experts based on Fed. R. Evid. 702 and Daubert. Plaintiff's
experts, however, are sufficiently qualified, their opinions are reliable, and they
will undoubtedly assist the jury in understanding the evidence. The motion
should be denied.

    I.   The identity of Plaintiff's experts and the substance of their opinions
         were timely disclosed.

         Plaintiff disclosed the opinions of its expert witnesses on May 8, 2019. The
opinions disclosed were highly-detailed and the bases for those opinions were

3     To the extent that Defendants' arguments relate to discovery disputes, they
should have been raised in a discovery motion before the non-dispositive motion
deadline passed. That said, Plaintiff will nevertheless respond to all of these
arguments in this Memorandum.
                                             5
        CASE 0:18-cv-01020-WMW-LIB Doc. 77 Filed 12/02/19 Page 6 of 20




clearly identified. Though the caption of the reports mistakenly referred to the
documents as Minn. Stat.§ 145.682 affidavits, a review of the reports
demonstrates that they met the substantive requirements of Rule 26(a)(2)(B) with
respect to the expert's opinions. As such, Defendants were on notice that the
expert witnesses would testify regarding the claims against Clay County.

      For example, Ms. Wild's affidavit states that she was "was asked to review
the conduct of the correctional officers" and that her opinion is that the "care
provided by the correctional officers at Clay County Jail departed from the
standards of reasonable care." (Hiveley Dec., Ex. 3 at ,r,r 2-3 (emphasis added).)
The disclosed opinions of Ms. Wild related only to the conduct of Clay County's
correctional officers - there were no criticisms of the conduct by MEnD
Correctional Care, PLLC, Michelle Pender, or anyone else.
      Ms. Wild' s report also contained her opinions regarding the standards that
applied to the correctional officers, including standards promulgated by the
National Commission on Correctional Health Care. (Id. at        ,r,r 61-73.) Ms. Wild's
report specifically referenced the Clay County Jail policies that that the
correctional officers were required to follow. (Id. at   ,r,r 62, 64-65, 69-70.) As
explained in the expert report, Ms. Wild' s ultimate opinion was that the
correctional officers departed from the standards and policies that governed their
conduct, and that their conduct amounted to "callous indifference to Ms.
Rudolph's serious medical condition." (Id. at   ,r 78.)4


4      If there was any doubt about the fact that Ms. Wild' s opinions related to
the constitutional claims against Clay County, all doubt would have been
resolved by the supplemental Rule 26(e) Declaration served on August 19, 2019
disclosing that Ms. Wild had an" opinion, to a reasonable degree of certainty,
that the correctional officers' departures from accepted standards of reasonable
care- as detailed in the [report served on May 8, 2019]-demonstrated deliberate
                                           6
          CASE 0:18-cv-01020-WMW-LIB Doc. 77 Filed 12/02/19 Page 7 of 20




      Plaintiff further disclosed that Ms. Wild had opinions that the conduct of
the Clay County correctional officers were a direct cause of Ms. Rudolph's
death. Plaintiff disclosed that Ms. Wild held the following opinion regarding
causation:

      ... [H]ad the correctional officers timely communicated information
      about Ms. Rudolph's intractable vomiting and diarrhea, and her
      concerning behavioral changes, a reasonable nurse would have
      ruled out the possibility of dehydration by calling a physician for a
      consult. If the physician determined that the inmate was
      dehydrated, interventions more likely than not would have been
      performed to treat the dehydration.
(Id. at~ 81.)
      Similarly, Plaintiff disclosed Dr. Willenbring' s opinions regarding how the
correctional officers' conduct contributed to Ms. Rudolph's death. Dr.
Willenbring was disclosed as holding an "opinion to a reasonable degree of
medical certainty that the failure to involve a physician in Ms. Rudolph's care
played a substantial part in preventing her from receiving the care and treatment
that she needed to save her life." (Hiveley Dec., Ex. 4 at~ 5.) Dr. Sens was also
disclosed regarding the cause of death as well, albeit from a pathological
standpoint. Dr. Sens "was asked review information about Ms. Rudolph's
condition in the Clay County Jail and the results of the autopsy of Ms. Rudolph
to determine the most likely cause of Ms. Rudolph's death." (Hiveley Dec., Ex. 2
at~ 3.)




indifference to Ms. Rudolph's serious medical condition." (Peterson Aff., Ex. F at
~ 5.)


                                          7
        CASE 0:18-cv-01020-WMW-LIB Doc. 77 Filed 12/02/19 Page 8 of 20




IL    Plaintiff's expert reports were appropriately prepared by the expert
      witnesses.

      Rule 26(a)(2)(B) requires that an expert report be "prepared and signed by
the witness," but an attorney may assist the expert in drafting the report:

      Rule 26(a)(2)(B) does not preclude counsel from providing assistance
      to experts in preparing the reports .... Nevertheless, the report,
      which is intended to set forth the substance of the direct
      examination, should be written in a manner that reflects the
      testimony to be given by the witness and it must be signed by the
      witness.

Fed. R. Civ. P. 26 advisory committee's note. 1993 Amendment. See also Estate of
Lafarge ex rel. Blizzard v. Kyker, No. 1:08CV185, 2011 WL 6151595, at *6 (N.D.
Miss. Dec. 12, 2011) (finding that an attorney support in preparing the expert
report did not" exceed bounds of legitimate assistance"); Seitz v. Envirotech Sys.
Worldwide Inc., No. H-02-4782, 2008 WL 656513, at *2 (S.D. Tex. Mar. 6, 2008)
("Several courts have addressed the permissible amount of attorney involvement
in drafting an expert report" and "conclude[ d] that as long as the substance of
the opinions is from the expert, the attorney's involvement in the written
expression of those opinions does not make them inadmissible."); Manning v.
Crockett, No. 95 C 3117, 1999 WL 342715, at *3 (N.D. Ill. May 18, 1999) ("some
attorney involvement in the preparation of an expert report is permissible ... but
the expert must substantially participate in the preparation of an expert
report.").

       Each of Plaintiff's experts were involved in the preparation of their expert
reports. Each expert spent several hours reviewing hundreds of pages of records
related to Abby Rudolph's medical history and the time she spent at Clay
County Jail and formulated opinions based on that information. (Peterson Dec.,


                                          8
        CASE 0:18-cv-01020-WMW-LIB Doc. 77 Filed 12/02/19 Page 9 of 20




Exs. H, I, & J.) After their review was complete, the experts had a telephone
conference with Plaintiff's counsel where they shared the results of their review
and provided their expert opinions. (Id.,   ,r 2.) Plaintiff's counsel then typed an
initial draft of a report that reflected the expert opinions that were communicated
during the conference. (Id.) Those draft reports were provided to the expert who
had a full opportunity to inform Plaintiff's counsel of any revisions that needed
to be made to their opinions. (Id.) Once the documents were deemed satisfactory
to the experts, they each signed the reports.

      The Rules do not prohibit an attorney from typing a Rule 26 report so long
as the substantive opinions contained in the report were formulated by the
expert witness. The expert reports in this case clearly indicated that the opinions
were held by the expert-indeed, the reports stated repeatedly that the expert
would testify to these opinions, under oath, at trial. Cf St. Jude Med. S.C., Inc. v.
Tormey, No. CIV. 11-327 MJD/TNL, 2013 WL 3270382, at *8 (D. Minn. June 26,
2013) (precluding expert testimony from witness when it was clear that the

expert had not seen or contributed to the expert report in any way.)




                                            9
        CASE 0:18-cv-01020-WMW-LIB Doc. 77 Filed 12/02/19 Page 10 of 20




III.   Because Plaintiff appropriately disclosed the substance of their experts'
       opinions, there is no credible claim of "unfair surprise."

       "The essential purpose of Rule 26(a)(2)(B) is to assure that an expert report
is sufficiently complete, detailed and in compliance with the Rules so that
surprise is eliminated, unnecessary depositions are avoided and costs are
reduced." King v. Reed, LLC, No. CIV.071908DWF /RLE, 2008 WL 7514360, at *2
(D. Minn. Oct. 6, 2008) (internal quotations omitted). This Court considers
motions to exclude expert opinions "with a critical consideration being the
prevention of unfair surprise." Transclean Corp. v. Bridgewood Services, Inc., 101 F.
Supp. 2d 788, 795 (D. Minn. 2000).

       As explained above in Section I, Plaintiff's reports were sufficiently
detailed to prevent any surprise. Nevertheless, Defendants claim that they
remain unaware of the true opinions of Plaintiff's experts and "bound to be
surprised by the true opinions of the identified experts" because all that was
disclosed was the "representations of Plaintiff's counsel." (Defs.' Br. at 9.) That
argument is unavailing for at least four reasons.

       First, Plaintiff's counsel signed a sworn statement that the opinions
detailed in the expert reports are held by the experts. Defendants' argument
therefore relies on the implicit accusation that Plaintiff's counsel has committed
perjury. Second, and more importantly, is that each expert signed a notarized
verification stating in no uncertain terms that their expert report" accurately
provides the substance of the facts and opinions to which I will testify in this
matter, as well as a summary of the grounds for each opinion." (See Hiveley Dec.,
Ex. 2 at 8, Ex. 3 at 15, Ex. 4 at 13.) Third, with respect to Ms. Wild' s opinions, her
supplemental declaration confirmed that her expert report "thoroughly and
comprehensively detailed my opinions on the conduct of the correctional officers

                                           10
       CASE 0:18-cv-01020-WMW-LIB Doc. 77 Filed 12/02/19 Page 11 of 20




and the basis for those opinions, including the underlying facts of Ms. Rudolph's
incarceration." (Peterson Dec., Ex.Fat   ,r 2.) Finally, as Defendants' brief points
out, unfair surprise can be eliminated by taking a deposition of the expert in
advance of a trial. Defendants had the opportunity to depose Plaintiff's experts
before the discovery cut-off, but chose not to.

      Simply put, Defendants are fully aware of the opinions of Plaintiff's
experts, and have been for several months. The opinions were disclosed before
the deadline set by the Court, and the substance of those opinions has not
changed. There is no credible argument that Defendants would be surprised if
Plaintiff's experts testified consistently with these disclosed opinions are trial.


IV.   Defendants failed to timely raise objections regarding the alleged
      deficiencies, but Plaintiff nevertheless promptly cured the deficiencies
      once Defendant made its position known.

      Plaintiff served its expert reports in May and then explicitly referred to
those reports in written discovery responses in July. Defendants, however, did
not raise any objections regarding Plaintiff's expert disclosures until August 9,
2019, after being prompted by Plaintiff's counsel. At that time, Plaintiff was
concerned that perhaps Defendants' expert disclosures had not been provided
due to a simple oversight or administrative error.

      Defense counsel's response to this inquiry was the first time any objection
to Plaintiff's expert reports was raised. Plaintiff cured the alleged deficiencies
through supplemental disclosures that were served only ten days after
Defendants first raised their objections. As such, the reason for the late
disclosures is in no small part due to Defendants failing to raise any objection




                                           11
       CASE 0:18-cv-01020-WMW-LIB Doc. 77 Filed 12/02/19 Page 12 of 20




until three months after they were served, despite adequate notice of the
op1n10ns.

V.    The opinions of Plaintiff's experts are admissible under Rule 702, and
      are absolutely necessary to prove Plaintiff's claims.

      In order to perform a proper analysis under Rule 702, it is first necessary to
understand the substance of Plaintiff's claims against Clay County and its
correctional officers. At trial, Plaintiff will allege that Clay County violated Abby
Rudolph's constitutional rights by failing to have her evaluated by a physician.
This was the result of the correctional officers' failure to appropriately
communicate relevant information about Ms. Rudolph's condition to a nurse.
Plaintiff's expert Ms. Wild will provide expert testimony that will assist the jury
in determining whether Clay County's failure to appropriately communicate
demonstrated "deliberate indifference" to Ms. Rudolph's serious medical
condition. Plaintiff's experts will also testify regarding the causal effects of Clay
County's conduct, which is an essential element to Plaintiff's claim.

      Expert testimony will be presented to explain to the jury that if Clay
County correctional officers acted consistent with the Eighth Amendment, a
nurse would have received critical information about Ms. Rudolph's condition. A
reasonable nurse then would have ordered a physician consult, and a reasonable
physician would have likely started treatments that would have saved Ms.
Rudolph's life. Expert testimony on each of these components of Plaintiff's
theory is necessary and would undoubtedly assist the jury in understanding the
evidence in this case. See Rule 702.




                                          12
       CASE 0:18-cv-01020-WMW-LIB Doc. 77 Filed 12/02/19 Page 13 of 20




   A. Ms. Wild's testimony will assist the jury in determining whether Clay
      County acted with deliberate indifference.

      Defendants incorrectly suggest that Plaintiff has alleged that the
correctional officers were responsible for making medical decisions regarding
Ms. Rudolph. (See Defs.' Br. at 11-13.) There is no claim that the correctional
officers should have made or altered any component of the medical treatment
plan. Instead, Plaintiff's claim focuses on the correctional officers' responsibility
to monitor the condition of inmates and communicate relevant information to the
medical staff. Ms. Wild' s testimony is relevant to these claims.

      Ms. Wild will testify that correctional healthcare is provided in a
"team-based model" in which "medical professionals rely heavily on information
provided to them by correctional officers." (Hiveley Dec., Ex. 3 at il 63.) She will
explain to the jury that Clay County had certain policies and procedures in place
requiring correctional officers to monitor inmates with medical risks. (Id. at il 65.)
Specifically, the policies directed correctional officers to observe inmates for
"signs and symptoms of possible serious illness [including] ... [s]igns of alcohol
or drug overdose or withdrawal." (Id. at    il 70.) Ms. Wild will further testify that
"correctional officers are in the best possible position to observe the inmate's
behavior and condition, listen to their concerns, and communicate any relevant
health information to the medical professionals." (Id. at   il 65.) Finally, Ms. Wild
will explain that "[c]ommunication is critical to ensure that inmates receive the
healthcare services that they need." (Id. at ,l 67.) All of this testimony is relevant
to the jury's determination of whether the correctional officers acted with
deliberate indifference to Ms. Rudolph's medical condition by failing to
appropriately communicate with Nurse Pender.




                                           13
        CASE 0:18-cv-01020-WMW-LIB Doc. 77 Filed 12/02/19 Page 14 of 20




    B. Ms. Wild's and Dr. Willenbring's testimony is relevant to whether Ms.
       Rudolph had an objectively serious medical need.

       "To show deliberate indifference, plaintiffs must prove an objectively
serious medical need." Gordon ex rel. Gordon v. Frank, 454 F.3d 858,862 (8th Cir.
2006). Plaintiff alleges that Ms. Rudolph's objectively serious medical need was
the need for treatment of her severe dehydration and hypernatremia during her
acute drug withdrawal.5 The correctional officers' failure to appropriately
communicate with nursing staff resulted in a delay in that necessary treatment.

       When a plaintiff claims that constitutional rights were violated by a delay
in medical treatment, "the objective seriousness of the deprivation [is measured]
by reference to the effect of the delay in treatment." Laughlin v. Schriro, 430 F.3d
927, 929 (8th Cir. 2005). To establish the effect of delayed treatment, the plaintiff
"must place verifying medical evidence in the record to establish the detrimental
effect of delay in medical treatment" Id. Verifying medical evidence can take the
form of expert testimony. Coleman v. Rahija, 114 F.3d 778, 785 (8th Cir. 1997).

       Expert medical testimony is necessary to establish the effect of a delay in
treatment of Ms. Rudolph's condition for at least two reasons. First, the jury will
need expert testimony to understand how appropriate communication from the
correctional officers would have led to earlier treatment. In order to understand
this concept, they will need to hear expert testimony from a nurse and a
physician. Ms. Wild will explain what a reasonable nurse would have done if she
was provided the relevant information about Ms. Rudolph's condition-namely,

5      While Defendants are correct that Ms. Rudolph's acute drug withdrawal
was an objectively serious medical need that a layperson could recognize (Defs.'
Br. at 14-15), expert testimony is nevertheless appropriate to help the jury
understand the nature of this medical condition, including the associated
dehydration and hypernatremia. It is also necessary for expert testimony to
establish the effect of the delay of treatment of this condition.
                                           14
        CASE 0:18-cv-01020-WMW-LIB Doc. 77 Filed 12/02/19 Page 15 of 20




order a physician consult. (Hiveley Dec., Ex. 3 at ,-r 81.) Dr. Willenbring will

explain to the jury what a reasonable physician would have done if such a
consult had been ordered for Ms. Rudolph. (Hiveley Dec., Ex. 4, ,-r 64-66). Dr.
Willenbring will further explain the likely effect of a timely physician
consultation, and what Ms. Rudolph's prognosis would have been if that
consultation had been done. (Id. at 67-71.) All of this expert testimony is
necessary to establish the effect of the delay, and all of it will assist the jury in
understanding the evidence in this case. 6

    C. All of Plaintiff's experts are necessary to establish the causal link
       between Defendants' conduct any Ms. Rudolph's death.

       In order to prevail on the Eighth Amendment claims, Plaintiff must prove
that the correctional officers' "unconstitutional actions in fact caused [Ms.
Rudolph's] injuries." Gibson v. Weber, 433 F.3d 642,646 (8th Cir. 2006). Because a
death caused by untreated drug withdrawal is a "sophisticated injury," expert
testimony is needed to establish this causal link. See id; see also Robinson v. Hager,
292 F.3d 560,564 (8th Cir. 2002).

       As explained in Section V.B above, the testimony of Ms. Wild and Dr.
Willenbring is necessary to establish the chain of causation that would have been
set in motion had the correctional officers appropriately communicated
regarding Ms. Rudolph's condition. The actions of a reasonable nurse and
reasonable physician caring for a patient with drug withdrawal are
unquestionably issues upon which expert testimony is necessary.



6     Even if the Court agrees that expert testimony is not necessary to establish
an objectively serious medical need, this would not be fatal to Plaintiff's claims
because such a ruling would mean that the issue should be left for the jury to
decide.
                                         15
       CASE 0:18-cv-01020-WMW-LIB Doc. 77 Filed 12/02/19 Page 16 of 20




      The final link in the chain of causation is the legal cause of Ms. Rudolph's
death. "Dr. Willenbring will testify that if a reasonable physician became
involved in Ms. Rudolph's care on November 1 or November 2, she more likely
than not would have survived her withdrawal syndrome. The failure to involve a
physician in her care played a substantial part in bringing about her death."
(Hiveley Dec., Ex. 4 at, 67.)

      Dr. Sens' testimony is also needed to establish the chain of causation
because the medical examiner who performed Ms. Rudolph's autopsy believed
that she died of "pneumonia." Defendants will no doubt seize upon this medical
record to claim that Ms. Rudolph's death was unrelated to her drug withdrawal,
dehydration, and hypernatremia. If the jury were to believe this argument,
Plaintiff's claims would fail due to a lack of legal causation. Accordingly, Plaintiff
retained Dr. Sens to review the results of the autopsy and determine the most
likely cause of Ms. Rudolph's death. (Hiveley Dec., Ex. 2 at, 3.) Dr. Sens will
testify to the jury that "the most likely cause of Ms. Rudolph's death was
complications of clinically documented acute drug withdrawal" and the
"pneumonia found at autopsy was an aspiration pneumonia related to vomiting,
and was not a likely independent cause of her death." (Id. at, 4.)

      All of Plaintiffs experts are necessary to establish each link in the chain of
causation in this case. Their opinions are therefore relevant to the issue of
causation and should not be excluded.

VI.   Ms. Wild is qualified to testify regarding communication between
      correctional officers and medical personnel in the correctional healthcare
      setting.

      Defendants argue that Ms. Wild is not competent to testify regarding the
conduct of the Clay County correctional officers. "The threshold question of

                                          16
       CASE 0:18-cv-01020-WMW-LIB Doc. 77 Filed 12/02/19 Page 17 of 20




whether a witness is competent as an expert is solely for the trial judge, and, as
the text of Rule 702 suggests, the central issue is whether the expert's testimony
will assist the trier of fact." Fox v. Dannenberg, 906 F.2d 1253, 1256 (8th Cir. 1990).
Any "doubts about whether an expert's testimony will be useful should
generally be resolved in favor of admissibility." Larabee v. MM & L Intern. Corp.,
896 F.2d 1112, 1116 n. 6 (8th Cir.1990) (quoting J. Weinstein & M. Berger,
Weinstein's Evidence, para. 702[02] at 702-30 (1988)). For the reasons explained
in Section V above, Ms. Wild' s testimony will assist the jury in this case.

       Moreover, Ms. Wild is certainly competent to testify in this case. While it is
true that Ms. Wild is not a correctional officer, she has practical experience
regarding communication between correctional officers and nurses in the
correctional healthcare setting. See Fox, 906 F.2d at 1256 (8th Cir. 1990) ("an
individual can qualify as an expert where [s]he possesses sufficient knowledge
gained from practical experience.") Ms. Wild' s practical experience on the
relevant issues in this case is extensive. She has over 30 years of experience
working in a team-based model with correctional officers in county jails.
(Hiveley Aff, Ex. 3 at   ,r 9.) Ms. Wild has trained correctional officers on how to
appropriately monitor inmates and when to communicate information about a
patient's health status. (Id.   ,r 8.) She has also specifically trained officers on
monitoring and communication regarding inmates going through drug
withdrawal. (Id.) Because of this practical experience, she is competent to explain
to the jury the importance of communication between correctional officers and
nurses.

       In arguing that Ms. Wild is not competent to testify in this case,
Defendants rely almost exclusively on a non-binding unpublished decision from
the Western District of Louisiana. (See Defs.' Br. at 19-20 (discussing Grafton v.

                                              17
        CASE 0:18-cv-01020-WMW-LIB Doc. 77 Filed 12/02/19 Page 18 of 20




Bailey, No. CV 13-2940, 2018 WL 2325410 (W.D. La. May 22, 2018).) In that case,
the court ruled that Ms. Wild was not qualified to testify regarding the conduct
of a correctional officer caring for an unresponsive patient suffering a medical
emergency. Grafton, 2018 WL 2325410 at *5. Though it is not entirely clear from
the decision, the court appears to have excluded the following opinion of Ms.
Wild:
        The emergency response when Ms. Grafton was found unresponsive
        was well below the standard of care. CPR must be initiated
        immediately by the first responder. whether correctional officer or
        healthcare provider. Deputy Tate was certified as competent in CPR,
        and knew that once a patient's heart stopped it is critical to initiate
        resuscitative care within 3-4 minutes to avoid brain death.
Wilder Affidavit, if7 2017 WL 3091085 (W.D.La.).

        In other words, the opinion in Grafton involved a failure of a correctional
officer to perform CPR- a medical intervention. There is no evidence in Grafton
that Ms. Wild has any experience training correctional officers in how to
appropriately perform CPR, or that she works in a team-based model with
correctional officers in providing CPR. Accordingly, Grafton can be distinguished
on its facts because the issue in the present case is about the effectiveness of
communications between nurses and correctional officers. The decision of the
Western District of Louisiana is irrelevant, non-binding, and does not support
exclusion of Ms. Wild' s expert testimony in this case.

VII.    The testimony of Plaintiff's experts is sufficiently reliable and
        trustworthy to be presented to the jury.

        Defendants' Daubert motion relies primarily on the argument that
 Plaintiff's experts could not have independently arrived at their conclusions
 because counsel assisted in typing their expert reports. This argument was
 addressed in Section II above and does not require further elaboration. The fact

                                           18
       CASE 0:18-cv-01020-WMW-LIB Doc. 77 Filed 12/02/19 Page 19 of 20




that similar phraseology is used in portions of the affidavits does not suggest
anything inappropriate or unreliable- it is perfectly reasonable for different
experts to arrive at similar opinions about a certain subject. The fact that two
experts come to similar conclusions should strengthen the reliability and
trustworthiness of the reports.

      As the expert reports make clear, the experts reviewed all of the
information relevant to their opinions, then applied their education, training, and
experience to formulate their opinions. (See Hiveley Dec., Ex. 2 at ,r 6, Ex. 3 at
,r 13, and Ex. 4 at ,r 8.) On the third point of admissibility under Fed. R. Evid. 702,
"the proposed testimony must be the product of reliable principles and methods,
and the proposed expert witness must have applied the principles and methods
reliably to the facts of the case." Aviva Sports, Inc. v. Fingerhut Direct Mktg., Inc.,
829 F. Supp. 2d 802,820 (D. Minn. 2011). The methodolofy followed in this case is
that methodology that practicing healthcare providers engage in regularly, and it
is the methodology that virtually every medical expert follows when acting as an
expert witness. The expert opinions are sufficiently reliable to assist the jury in
deciding the critical issues in this case.

                                       Conclusion

       The testimony of Plaintiff's expert witness is essential to the claims in this
case. The testimony will help the jury understand how Abby Rudolph died, and
decide whether the Clay County correctional officers are to blame for her tragic
death. The opinion testimony was disclosed several months ago and there would
be no prejudice to Defendants if the experts were allowed to testify consistent
with those disclosures. Defendants Motion should be denied, and the jury should
be allowed to consider this critical evidence.

                                             19
       CASE 0:18-cv-01020-WMW-LIB Doc. 77 Filed 12/02/19 Page 20 of 20




Dated: December 2, 2019            CIRESI CONLIN LLP



                                   By: / s / Colin F. Peterson
                                          Colin F. Peterson (#392414)
                                          Brandon Thompson ( #349173)
                                          CFP@CiresiConlin.com
                                          BET@CiresiCOnlin.com

                                   225 South Sixth Street
                                   Suite 4600
                                   Minneapolis, MN 55402
                                   612-361-8200

In Association with:               BENNEROTTE & ASSOCIATES, P.A.


                                   Vincent J. Moccio (#184640)
                                   vincent@ bennerotte.com


                                   3085 Justice Way, Suite 200
                                   Eagan, Minnesota 55121
                                   651-842-9257

                                   ATTORNEYS FOR PLAINTIFF




                                     20
